Citation Nr: 0941151	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  05-28 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased initial evaluation for a right 
knee condition, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel




INTRODUCTION

The Veteran served on active duty from November 2002 to July 
2003.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which granted service connection for a right 
knee condition and assigned a 10 percent evaluation effective 
July 26, 2003.  The RO in St. Petersburg, Florida, currently 
has jurisdiction of the claim.  The claim was remanded by the 
Board in December 2007 for additional development.  

In the December 2007 remand, the Board referred the issue of 
service connection for nerve damage in the Veteran's legs.  
See September 2004 statement.  As review of the claims folder 
does not reveal that the RO has addressed this issue, it is 
again REFERRED for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that she is afforded 
every possible consideration.  Such development would ensure 
that her due process rights, including those associated with 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2009), are met.

In response to a letter sent by the AMC in May 2009, the 
Veteran reported receiving all of her treatment from the VA 
Medical Center (VAMC) in Miami, Florida since 2005.  See June 
2009 VA Form 21-4138.  Review of the claims folder, however, 
reveals that there are no VA treatment records from this 
facility dated beyond June 2005.  The Board notes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered to be in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  As such, the Board has no discretion and must remand 
this claim to obtain the Veteran's complete VA treatment 
records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's records related 
to treatment for her right knee from the 
VAMC in Miami, Florida, dated since June 
2005.  

2.  Thereafter, readjudicate the claim 
with application of all appropriate laws 
and regulations and consideration of any 
additional information obtained.  If the 
decision remains adverse to the Veteran, 
she and her representative should be 
furnished a SSOC and afforded a 
reasonable period of time within which to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


